DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 28 and 31-37 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claims 17, 19-27, 29 and 30, drawn to a device.
Group III, claims 31-37, drawn to a device.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The specification describes these Species as mutually exclusive species for applying the bonding agent. 
The species are as follows: 
	Species A; bonding agent applied by drop on demand application unit (claim 17)
	Species B; bonding agent applied as a web or strip (claim 28). 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a conveying means and an adhesive application unit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the previously cited prior art, see previous office action. Additionally all of the subject matter of claim 17 is taught by the prior art, see the rejection below, therefore there can be no common special technical feature between the groups. 
Since applicant has received an action on the merits for the originally presented invention (Group I and Species A), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28 and 31-37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 depends from itself. The scope of the claim cannot be determined.  
Claim 30 recites the limitations "the adhesive application unit” and “the bonding agent” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann [DE19955575, of record, previously cited, and machine translation previously provided] in view of Theurl [US2007/0141302, of record, previously cited].
Hoffmann discloses a device for coating a workpiece and capable of carrying out the method according to claim 1; comprising a means (cover material feeder 12) for supplying a coating material to a surface to be coated of the workpiece (paragraph 0105); a means (rollers 44) for bonding the coating material to the surface to be coated using a bonding agent (paragraph 0112); and a conveying means (conveyor chain 8) for causing a relative movement between the workpiece and the bonding means (paragraph 0105; Figure 1).
Hoffmann discloses the device applies a bonding agent, but does not disclose a drop on demand (DoD) application unit. 
Theurl discloses a device for applying adhesive to a narrow side of a thin workpiece (paragraph 0001). Theurl discloses glue spill out and squeeze out can be prevent by using a dosed glue bead dispensed by a nozzle applying dosed droplets (paragraph 0004, 0011).  Theurl discloses a drop on demand system operated with piezoelectric actuators (paragraph 0014-15). Theurl discloses the drop on demand system applies precise positioning and dosing of the adhesive (paragraph 0017).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Hoffmann by using a drop on demand adhesive application system as taught by Theurl in order to improve the dosing and positioning of the adhesive and to prevent spill out and squeeze out of the adhesive from the joint. 
With respect to claim 19, Theurl discloses the DoD application comprises at least one microactuator (paragraph 0016). 
With respect to claim 27, Theurl discloses the DoD application unit controls the distribution of the bonding agent. 
With respect to claim 29, Theurl discloses the DoD application unit is capable of applying bonding agent to and edge of the coating material or the edge of a workpiece. 
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann, Theurl, and further in view of Fort [US5700322, of record, previously cited].
Hoffmann as modified discloses a device. Applicant is referred to paragraph 10 for a detailed discussion of Hoffmann as modified. Theurl discloses a drop on demand system but does not disclose a liquefacation means.
Fort discloses a device for applying an adhesive. Fort discloses the system includes a bulk melter (11) to melt solid granules of adhesive into a liquid, and heated hoses to transport the adhesive in the melted state, and a temperature controller (13) for regulating the temperature of the adhesive (column 4, lines 13-33). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Hoffmann by include a liquefaction means as taught by Fort in order to ensure the adhesive is easily transport between components of the adhesive application system. 
With respect to claim 21, Fort discloses the system includes a bulk melter (11) to melt solid granules of adhesive into a liquid, and heated hoses to transport the adhesive in the melted state, and a temperature controller (13) for regulating the temperature of the adhesive, all of which are upstream of the dispensing nozzles (column 4, lines 13-33)
With respect to claim 22, Fort discloses the system includes a sealing means (valves) for sealing off the bonding agent (column 2, line 60-column 3, line 12). 
Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann, Theurl, Fort, and further in view of Hill [US2002/0189754, of record, previously cited].
Hoffmann as modified discloses a device. Applicant is referred to paragraph 11 for a detailed discussion of Hoffmann as modified. Hoffmann does not disclose a mixing means for mixing a plurality of boding agents. 
Hill discloses an adhesive application system. Hill discloses the system includes a glue reservoir (36) for different bonding agents, a metering system and valves that provide a mixture adhesive to allow improved handling and curing times, as well as temperature control devices to control the viscosities of the adhesives (paragraphs 0033-36). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Hoffmann by including a mixing means including valves and metering system as taught by Hill in order to ensure the mixture of adhesive has improved handling and curing times. 
With respect to claim 24, Hill discloses a supply means (reservoir system 36) for storing an adhesive (paragraph 0036). 
With respect to claim 25, Hill discloses the supply means supplies a plurality of adhesives (paragraph 0036, Figure 3). 
With respect to claim 26, Fort discloses a cleaning means (means for flushing) for the adhesive dispensing unit (column 3, lines 13-35). 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann, Theurl, and further in view of Durney et al. [US6467522, newly cited]. 
Hoffmann as modified discloses a device. Applicant is referred to paragraph 10 for a detailed discussion of Hoffmann as modified. Hoffmann discloses a drop on demand application unit but does not disclose the application unit as controlling a color of the bonding agent. 
Durney discloses a device including an adhesive application unit wherein the adhesive application unit is configured to control the color of the adhesive and apply adhesive with various colors (column 5, lines 30-63). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Hoffmann by configuring the bonding agent application unit to control the color of the applied adhesive as taught by Durney in order to reduce the visibility of the adhesive on the components being bonded. 
Response to Arguments
Applicant’s arguments, filed 9/14/2022, with respect to the objection to the specification has been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. Applicant argues Theurl does not disclose a drop-on-demand application unit as required by the claims.   Theurl discloses a device for applying droplets of adhesive and describes the device as a drop on demand system (paragraph 0013). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
November 9, 2022